DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The previous objections are withdrawn due to Applicant’s amendment.
Double Patenting
Due to Applicant’s amendment to the claims, the previous double patenting rejections are withdrawn.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest an exhaust purification system of an internal combustion engine, comprising: an electrochemical reactor provided in an exhaust passage of the internal combustion engine; and a voltage control device, wherein the electrochemical reactor comprises an ion conducting solid electrolyte layer, and the voltage control device is programmed to perform short-circuit detection control detecting short-circuiting between the anode layer and the cathode layer, and energizing control applying current between the anode layer and the cathode layer so as to energize the short-circuited part when short-circuiting is detected.  Lundgren (US 6331232 B1) is the closest prior art and discloses a solid electrolyte electrochemical cell in an exhaust passage with an ammeter (7; Fig. 1) connected to the control unit to control the voltage applied by the voltage source (6; Fig. 1; col. 10, lines 35-45).  However, Lundgren does not explicitly disclose wherein the voltage control device is programmed to perform short-circuit detection control detecting short-circuiting between the anode layer and the cathode layer, and energizing control applying current between the anode layer and the cathode layer so as to energize the short-circuited part when short-circuiting is detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794